       Case 2:19-cv-00510-DAK-DBP Document 4 Filed 08/01/19 Page 1 of 2




J. MICHAEL HANSEN (#1339)
LYNDA L. VITI (#16598)
Assistant Attorneys General
SEAN D. REYES (#7969)
Utah Attorney General
160 East 300 South, 5th Floor
P.O. Box 140857
Salt Lake City, Utah 84114-0857
Telephone: (801) 366-0553


                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                         NOTICE OF APPEARANCE OF
                               Petitioner,                       COUNSEL

 vs.
                                                          Misc. No. 2:19-CV-00510-DAK
 CUSTODIAN OF RECORDS FOR THE
 STATE OF UTAH,

                               Respondent.


       J. MICHAEL HANSEN and LYNDA L. VITI, Utah Assistant Attorneys General, hereby

enter their appearance as counsel on behalf of the Custodian of Records for the State of Utah and

request that copies of all pleadings hereinafter filed in the above-referenced matter be served upon

the undersigned.
       Case 2:19-cv-00510-DAK-DBP Document 4 Filed 08/01/19 Page 2 of 2




       DATED this 31st day of July 2019.

                                                   SEAN D. REYES
                                                   Utah Attorney General

                                                    /s/ J. Michael Hansen
                                                   J. MICHAEL HANSEN
                                                   Assistant Attorney General

                                                   /s/ Lynda L. Viti
                                                   LYNDA L. VITI
                                                   Assistant Attorney General
                                                   Attorneys for Respondent


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of July 2019, I electronically filed the foregoing

NOTICE OF APPEARANCE OF COUNSEL with the Court by using the CM/ECF System

which electronically notified the following:

       Sandra L. Steinvoort
       Joel A. Ferre
       OFFICE OF THE UNITED STATES ATTORNEY
       111 South Main Street, Suite #1800
       Salt Lake City, Utah 84111


                                                    /s/ Stacey K. Baird




                                               2
